Exhibit 10.1.15

 

FOURTEENTH AMENDMENT TO

SECOND AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT OF

CORPORATE OFFICE PROPERTIES, L.P.

 

THIS FOURTEENTH AMENDMENT (the “Amendment”) to the Second Amended and Restated
Limited Partnership Agreement of Corporate Office Properties, L.P., a Delaware
limited partnership (the “Partnership”), is made and entered into as of December
18, 2003, by and among the undersigned parties.

 

RECITALS

 

A.            The Partnership is a limited partnership organized under the
Delaware Revised Uniform Limited Partnership Act (the “Act”) and governed by
that certain Second Amended and Restated Limited Partnership Agreement dated as
of January, 1999, as amended by that certain First Amendment to Second Amended
and Restated Limited Partnership Agreement dated as of December 21, 1999, that
certain Second Amendment to Second Amended and Restated Limited Partnership
Agreement dated as of December 21, 1999, that certain Third Amendment to Second
Amended and Restated Limited Partnership Agreement dated as of September 29,
2000, that certain Fourth Amendment to Second Amended and Restated Limited
Partnership Agreement dated as of November 27, 2000, that certain Fifth
Amendment to Second Amended and Restated Limited Partnership Agreement dated as
of January 25, 2001, that certain Sixth Amendment to Second Amended and Restated
Limited Partnership Agreement dated as of April 6, 2001, that certain Seventh
Amendment to the Second Amended and Restated Partnership Agreement dated as of
August 30, 2001, that certain Eighth Amendment to the Second Amended and
Restated Partnership Agreement dated September 14, 2001, that certain Ninth
Amendment to the Second Amended and Restated Partnership Agreement dated October
16, 2001, that certain Tenth Amendment to the Second Amended and Restated
Partnership Agreement dated December 29, 2001, that certain Eleventh Amendment
to the Second Amended and Restated Partnership Agreement dated December 15,
2002, that certain Twelfth Amendment to the Second Amended and Restated
Partnership Agreement dated June 2, 2003, and that certain Thirteenth Amendment
to the Second Amended and Restated Partnership Agreement dated August 11, 2003
(as amended, the “Agreement”).

 

B.            The sole general partner of the Partnership is Corporate Office
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “General Partner”).

 

C.            The General Partner has issued 2,000,000 of its 7.5% Series H
Cumulative Redeemable Preferred Shares (the “Series H Preferred REIT Shares”) in
a public offering (the “Offering”).

 

--------------------------------------------------------------------------------


 

D.            As required under Sections 4.2(B) and (C) of the Agreement, the
General Partner intends to transfer the net proceeds of the Offering (or cause
them to be transferred) to or for the benefit of the Partnership in exchange for
additional Partnership Interests in the Partnership having designations, rights
and preferences substantially similar to the economic rights of the holders of
the Series H Preferred REIT Shares (the “Series H Preferred Units”).

 

E.             The General Partner desires to amend the Agreement to acknowledge
the contribution of the net proceeds of the Offering by the General Partner to
the Partnership in exchange for the Series H Preferred Units.  Unless otherwise
defined herein, all capitalized terms used in this Amendment shall have the same
meanings as set forth in the Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual premises set
forth herein, the General Partner, intending to be legally bound hereby, hereby
amends the Agreement as follows, effective as of the date set forth above.

 

1.             The foregoing recitals to this Amendment are hereby incorporated
in and made a part of this Amendment.

 

(a)           Upon consummation of the Offering, the General Partner shall
contribute the net proceeds of the Offering to the Partnership.

 

(b)           Upon the contribution of the net proceeds of the Offering to the
Partnership by the General Partner, and in accordance with Section 4.2(B) of the
Agreement, the Partnership shall issue to the General Partner 2,000,000 Series H
Preferred Units, equal to the number of Series H Preferred REIT Shares issued by
the General Partner in connection with the Offering.

 

(c)           For purposes of the Agreement, including the maintenance of
Capital Accounts, the General Partner shall be treated as making a Capital
Contribution of $48,425,000, equal to the product of $24.2125 times the number
of Series H Preferred Units issued to the General Partner.

 

(d)           The General Partner is hereby amending Exhibit 1 to the Agreement
by substituting for the existing addendum to Exhibit 1 the Addendum to Exhibit 1
in the form attached hereto to reflect the issuance of the Series H Preferred
Units to the General Partner.

 

2.             Except as explicitly modified by this Amendment, all of the
provisions of the Agreement are hereby ratified and confirmed, and shall remain
in full force and effect.

 

3.             This Amendment shall take effect upon the contribution of the net
proceeds of the Offering to the Partnership by the General Partner, and in the
event such contribution is not made, this Amendment shall be of no force or
effect.

 

2

--------------------------------------------------------------------------------


 

(SIGNATURE PAGE FOLLOWS)

 

3

--------------------------------------------------------------------------------


 

In witness whereof, the General Partner has executed this Amendment as of the
day and year first above written.

 

 

 

CORPORATE OFFICE PROPERTIES TRUST,

 

a Maryland Real Estate Investment Trust

 

 

 

 

By:

  /s/ Roger A. Waesche, Jr.

 

Name:

 Roger A. Waesche, Jr.

 

Title:

Senior Vice President

 

4

--------------------------------------------------------------------------------


 

Exhibit 1 Addendum

 

 

Series
Preferred
Units

 

Preferred Limited Partner

 

No. of
Preferred
Units

 

Liquidation
Preference
Per
Preferred
Unit

 

Priority
Percentage
Return *

 

Priority

 

Conversion
Factor

 

Conversion
Commencement
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B

 

General Partner

 

1,250,000

 

$

25

 

2.50

%

Senior

 

None

 

N/A

 

D

 

General Partner

 

544,000

 

$

25

 

1.00

%

Senior

 

 

**

 

**

E

 

General Partner

 

1,150,000

 

$

25

 

2.5625

%

Senior

 

None

 

N/A

 

F

 

General Partner

 

1,425,000

 

$

25

 

10.25

%

Senior

 

None

 

N/A

 

G

 

General Partner

 

2,200,000

 

$

25

 

8

%

Senior

 

None

 

N/A

 

H

 

General Partner

 

2,000,000

 

$

25

 

7.5

%

Senior

 

None

 

N/A

 

 

--------------------------------------------------------------------------------

*              Priority Return Percentage is expressed as a percentage of the
Liquidation Preference per Distribution Period.  See the Agreement for the
definitions of “Priority Return Percentage,” “Liquidation Preference” and
“Distribution Period.”

 

**           With respect to any series of Preferred Units issued to the General
Partner pursuant to Section 4.2(B) of the Agreement, the Conversion Commencement
Date and the applicable Conversion Factor shall correspond to the conversion
commencement date and conversion factor of the related issuance of securities by
the General Partner as provided in Section 4.2(B) of the Agreement.  See Section
9.8(A)(1) of the Agreement.

 

--------------------------------------------------------------------------------